Citation Nr: 0611550	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  06-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or by reason of being housebound, for a 
surviving spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  The appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), that denied the benefit sought on 
appeal.  

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c)(1).


FINDINGS OF FACT

1.  The appellant can feed, bathe and dress herself, and can 
attend to the wants of nature unassisted; she is not a 
patient in a nursing home; she is not blind or helpless.  

2.  The appellant is not substantially confined to her 
dwelling or the immediate premises.  


CONCLUSION OF LAW

The criteria are not met for special monthly pension based on 
the need for aid and attendance or by reason of being 
housebound, for a surviving spouse.  38 U.S.C.A. § 1502 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in August 2004, satisfied the duty to notify 
provisions.  The appellant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

Note also that the August 2004 letter from the RO advising 
the appellant of her rights and responsibilities in VA's 
claims process predated the RO's April 2005 decision 
initially adjudicating her claim.  So that letter complied 
with the sequence of events (i.e., notice letter before 
initial adjudication) stipulated in decisions promulgated by 
the United States Court of Appeals for Veterans Claims.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.

Legal Criteria

Increased pension is payable to a surviving spouse who needs 
regular aid and attendance.  38 U.S.C.A. § 1502(b) (West 
2002); 38 C.F.R. § 3.351(a).  The need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  

A surviving spouse will be considered in need of regular aid 
and attendance if he/she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in § 3.352(a).  
38 C.F.R. § 3.351(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress himself/herself, or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of the claimant to feed 
himself/herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a).  

For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  

Increased pension is payable to a surviving spouse who is not 
in need of regular aid and attendance, but who is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. §§ 3.351(a),(f).  

Analysis

The Board has reviewed the evidence of record including the 
following:  reports of the appellant's treatment by private 
physicians and medical practices, dated from 1998 to 2004; a 
medical statement for consideration of aid and attendance, 
prepared for VA and received in July 2004; an examination 
report, concerning housebound status or the permanent need 
for regular aid and attendance, prepared for VA and added to 
the claims file in May 2005.  

Governing criteria providing for aid and attendance 
contemplate an individual with such severe disability that he 
or she is unable to perform self-care.  A determination of 
the need for aid and attendance is based on the overall 
ability to care for one's own needs.  Here, the record 
demonstrates that the appellant is capable of feeding, 
washing, dressing and bathing herself.  She is not 
incontinent and can attend to the wants of nature without 
assistance.  She is neither blind nor helpless.  She is not 
confined to bed, as determined by an examining physician.  
That she is not "bedridden" is also evidenced by her 
ability to continue for 6 minutes and 45 seconds during an 
exercise treadmill test, that was performed by a private 
clinician in recent years.  The appellant does not satisfy 
any of the criteria for a grant of increased pension based on 
the basis of the need for regular aid and attendance.

The record also does not demonstrate that the appellant is 
permanently housebound by reason of her disabilities.  In 
this regard, an examining physician noted that the appellant 
travels 80 miles roundtrip for medical appointments.  
Clearly, she is not confined to her dwelling or the immediate 
premises of her home.  Since she is not shown to be 
substantially confined to her dwelling or immediate premises, 
no basis is provided for a grant of increased pension on the 
basis being housebound.  

The medical evidence discloses that the appellant has been 
treated for several disabilities in recent years, including 
coronary artery disease, status post bypass graft surgery; 
hypertension; ischemic colitis; and lupus with nephritis.  
Her treating physician estimates that the appellant has 
severe weakness and has lost about 50 percent of heart 
function.  The Board acknowledges that she experiences 
significant functional impairment from her disabilities.  
However, they are not of such magnitude as to meet the 
criteria discussed above for entitlement to a special monthly 
pension benefits based on the need for regular aid and 
attendance or by reason of being housebound.

The claim for special monthly pension based on the need for 
aid and attendance or by reason of being housebound, for a 
surviving spouse, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Special monthly pension based on the need for aid and 
attendance or by reason of being housebound, for a surviving 
spouse is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


